DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

In response to the previous Office Action, Applicant has amended claims 10 and 18. Claims 1-6, 8-12, 15-23, and 27 have been examined. Claims 24-26 stand as withdrawn.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.
 
Priority

The instant application is a broadening reissue of U.S. Patent Application No. 14/015,765, filed 30 August 2013, now U.S. Patent No. 9,654,330 (hereinafter the ‘330 patent), issued 16 May 2017. The ‘330 patent was filed as a continuation of U.S. Patent Application No. 12/808,665, filed 16 June 2010, now U.S. Patent No. 8,549,151 (hereinafter the ‘151 patent), which was a national stage entry of PCT application PCT/EP08/11014, filed 22 December 2008, which claimed priority to Provisional U.S. Patent Application No. 61/008,664, filed 21 December 2007, and foreign priority to European Patent Application No. EP08002517.4, filed 21 February 2008.

Reissue Applications

The application is objected to under 37 CFR 1.172(a) because the person who signed the submission establishing ownership interest is not recognized as an officer of the assignee, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 325.

This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

Both the submission establishing ownership interest and the written consent of the assignee would be acceptable if they were signed by any person described as having such authority in MPEP §325(V). These include officers of the assignee or a patent practitioner of record. There is a presumption that an assignee’s general counsel is not considered to be such a person.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 23 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by U.S. Patent No. 6,523,696 to Saito et al. (hereinafter Saito) and Schulzrinne et al., RFC 2326, “Real Time Streaming Protocol (RTSP)”, April, 1998 (hereinafter RFC 2326).
As per claim 23, Saito discloses a terminal (a 1st half gateway connected to a 1st AV Control Terminal, see figure 1 and column 12, lines 5-11) configured to communicate with a gateway 2nd Half Gateway 4), the terminal comprising a computing device (a physical processing unit 101, see column 12, lines 47-53) having memory storing software (which is inherent in such a system) that, when executed by the computing device, causes the terminal to carry out operations including: using a first protocol to exchange first multimedia session information (see column 16, lines 1-28) between the terminal and the gateway (communication with the 2nd Half Gateway uses the ATM protocol, see column 12, lines 5-11), wherein the exchange of the first multimedia session information sets up a first media stream from the terminal (see column 15, lines 30-67), and wherein the first multimedia session information includes a type of media (although Saito does not explicitly recite the transmitting of a media type, Saito does state that RTSP should be used for such operations, see column 20, lines 53-61; RFC 2326, which defined the RTSP protocol as of the time of Saito’s disclosure, states that the protocol includes a “m=” parameter for specifying media type, Appendix C.1.3; the presence of a type of media is therefore inherent in Saito); and transmitting an identifier to the gateway, wherein the identifier is configured for being used by the gateway to identify a second terminal (see column 16, lines 8-14), in order to be able to send a trigger to the second terminal using a second protocol different from the first protocol (ATM vs. IEEE1394/FANP, see Fig. 2 and column 12, lines 47-63), notifying the second terminal of the availability of the first stream (the “Propose” message, see column 16, lines 22-25).

Regarding claim 27, the terminal may be a PC (see column 18, line 56 to column 19, line 5).

Allowable Subject Matter

Claims 1-6, 8-12, 15-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  No art could be found that recited the limitations of claims 1, 16, and 17 such that each of the three recited protocols are different. Claims 2-6, 8-12, 15, and 18-22 would be patentable based upon their dependence on allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992